Boslaugh, J.
This litigation involves a controversy concerning the value on March 1, 1957, of Lots 7 and 8, Block 2, Ernst Addition to the city of Aurora, for taxation purposes. The lots were owned by appellant and were improved by a house constructed thereon. A value was placed on the property of $31,524 and this was sustained by the district court. This is an appeal from that adjudication.
Cases Nos. 34534, 34535, 34536, and 34537 in this court were .consolidated for purposes of trial in the district court. The evidence was produced and received in that court as though the four cases were one. A separate judgment was rendered in each case but only one bill of exceptions was prepared and filed in this court. The cases were consolidated for hearing and submission in this court.
The record in case No. 34534 and this case, No. 34535, is identical except the former concerns the value of the property involved on March 1, 1956, and the latter concerns the value of the property on March 1, 1957. The identical property is involved in each of the cases and the evidence is that the value of the property was the same on March 1, 1956, and March 1, 1957. The opinion in case No. 34534 dictates and controls the decision in this case.
It is therefore determined that the actual or fair market value of the property on March 1, 1957, was the sum of $25,500.
*294• The judgment should be and is reversed and the cause is remanded with directions to the district court for Hamilton County to render a judgment in this cause in harmony with this opinion.
Reversed and remanded with directions.